Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 8, 18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanazawa; Ken US 20110196678 A1 (hereinafter Hanazawa).
Re claims 1 and 11, Hanazawa teaches 
A method implemented on a computing device having at least one storage device storing a set of instructions for speech recognition, a data exchange port communicatively connected to a network, and at least one processor in communication with the at least one storage device and the data exchange port, the method comprising: obtaining a plurality of candidate recognition results of speech information uttered by a user (candidates with scores for extracted words with rescoring as a means to update the score such as when new data is input see rescore (update) equation in 0054-0055, coefficients as weight, scores, distance parameter, other parameter such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)
for each of the plurality of candidate recognition results, extracting one or more keywords from the candidate recognition result; (word=keyword, candidates with scores for extracted words with rescoring as a means to update the score such as when new data is input see rescore (update) equation in 0054-0055, coefficients as weight, scores, distance parameter, other parameter such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)
determining at least one parameter associated with the one or more extracted keywords; (distance parameter, other parameter such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)
(parameter tied to equation, candidates with scores for extracted words with rescoring as a means to update the score such as when new data is input see rescore (update) equation in 0054-0055, coefficients as weight, scores, distance parameter, other parameter such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)
updating the preliminary score based on the updating coefficient to generate an updated score; and (when new data is input see rescore (update) equation in 0054-0055, coefficients as weight, scores, distance parameter, other parameter such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)
determining, from the plurality of candidate recognition results, a target recognition result based on the plurality of updated scores. (best result as in at least fig. 6, candidates with scores for extracted words with rescoring as a means to update the score such as when new data is input see rescore (update) equation in 0054-0055, coefficients as weight, scores, distance parameter, other parameter such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)


Re claims 8 and 18, Hanazawa teaches
8. (Original) The method of claim 1, wherein the at least one parameter includes at least one of a popularity parameter, a preference parameter, a search parameter, or a distance parameter, and the generating an updating coefficient based on the at least one parameter includes: 
generating the updating coefficient based on the popularity parameter, the preference parameter and the search parameter; or 
generating the updating coefficient based on the distance parameter and the search parameter.  (candidates with scores for extracted words with rescoring as a means to update the score such as when new data is input see rescore (update) equation in 0054-0055, coefficients as weight, scores, distance parameter, other parameter analogous to BRI basis of “search” such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)

Re claim 20, Hanazawa teaches
20. (Original) The system of claim 19, wherein the at least one processor is further directed to cause the system to: transmit the service request to a user terminal associated with a service provider. (GUI is a user terminal 0093… candidates with scores for extracted words with rescoring as a means to update the score such as when new data is input see rescore (update) equation in 0054-0055, coefficients as weight, scores, distance parameter, other parameter such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)

Re claim 22, Hanazawa teaches
22. (Original) A method implemented on a computing device having at least one storage device storing a set of instructions for speech recognition, and at least one processor in communication with the at least one storage device, the method comprising: obtaining a plurality of candidate recognition results of speech information provided by a current user and a plurality of preliminary scores, wherein each of the plurality of preliminary scores corresponds to one of the candidate recognition results; (candidates with scores for extracted words with rescoring as a means to update the score such as when new data is input see rescore (update) equation in 0054-0055, coefficients as weight, scores, distance parameter, other parameter such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)
extracting one or more keywords of a predetermined type from each of the plurality of candidate recognition results based on a predetermined keyword extracting rule; (word extracted analogous to keyword, candidates with scores for extracted words with rescoring as a means to update the score such as when new data is input see rescore (update) equation in 0054-0055, coefficients as weight, scores, distance parameter, other parameter such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)
modifying the preliminary score corresponding to the each of the plurality of  candidate recognition results based on the one or more extracted keywords, and determining, based on a result of the modification, a target recognition result of the speech information. (modification is rescoring… candidates with scores for extracted words with rescoring as a means to update the score such as when new data is input see rescore (update) equation in 0054-0055, coefficients as weight, scores, distance parameter, other parameter such as features, labels, tone, interval, etc… 0048 0054-0055 0093 fig. 2 3 5 6 & 11)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanazawa to incorporate the concept of updating as taught by embodiments in 0054-0055 + equation to allow for a weight/coefficient that is variable based on the input of the user, such that the system of Hanazawa adapts to determine the best candidate result each time.


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanazawa; Ken US 20110196678 A1 (hereinafter Hanazawa) in view of Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips).
Re claim 9, Hanazawa while teaching candidates fails to teach
9. (Original) The method of claim 1, wherein the target recognition result includes a start location or a destination, and the method further includes: generating a service request based on the target recognition result. (Phillips navigation and commands as service request 0058 0099 0105 0151 with fig. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanazawa to incorporate the above claim limitations as taught by Phillips to allow for a command and control operation as is common in ASR systems, wherein Phillips also is an adaptable system, thereby improving the system of Hanazawa to utilize context e.g. navigation, SMS, music, browsing, and other contexts, which reduces recognition error such as out of context matching.


Allowable Subject Matter
Claims 2-17 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mixter; Kenneth et al.	US 20170025124 A1
	Multiple models for ASR, learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov